            Case 7:20-cv-03445-VB Document 14 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
EDNA RIOS,                                                    :
                           Plaintiff,                         :
                                                              :    ORDER
v.                                                            :
                                                              :    20 CV 3445 (VB)
WELLS FARGO BANK and WELLS FARGO                              :
HOME MORTGAGE,                                                :
                           Defendants.
--------------------------------------------------------------x
        Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to White Plains if:

            i.   The claim arose in whole or in major part in the Counties of Dutchess, Orange,
                 Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
                 least one of the parties resides in the Northern Counties; or

           ii.   The claim arose in whole or in major part in the Northern Counties and none of
                 the parties resides in this District.

        A civil case may also be designated for assignment to White Plains if:

          iii.   The claim arose outside this district and at least some of the parties reside in the
                 Northern Counties; or

          iv.    At least half of the parties reside in the Northern Counties.

       According to the complaint, plaintiff’s residential property is in Brooklyn, New York and
the Civil Cover Sheet does not provide plaintiff’s home address. Neither the complaint nor the
Civil Cover Sheet allege defendant’s principal place of business or state of incorporation.
Moreover, nothing in the complaint indicates where the claim arose. Therefore, it does not
appear this case was properly designated to White Plains.

       By June 18, 2020, plaintiff’s counsel is directed to submit a letter to the Court either
acknowledging that this case should be transferred to Manhattan or explaining why the case is
properly designated for assignment to White Plains under Rule 18.

Dated: June 11, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
